03/17/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 20-0139


                                      OP 20-0139
                                                                       F LED
MONTANA DEPARTMENT OF JUSTICE,
MONTANA HIGHWAY PATROL,
                                                                        MAR 1 7 2020
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
                                                                       State of Montana
              Petitioner,

       v.                                                           ORDER
SIXTH JUDICIAL DISTRICT COURT PARK
COUNTY,HONORABLE BRENDA R. GILBERT,
Presiding Judge,

              Respondent.


      Petitioner Montana Department of Justice, Montana Highway Patrol(MHP)seeks
a writ of supervisory control directing the Sixth Judicial District Court, Park County, to
reverse its Order denying MEM's motion for summary judgment in its Cause No. DV 19-
40. In that Order, the District Court determined that questions of fact precluded summary
judgment.
      Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, ¶ 5, 361 Mont. 279,259 P.3d 754 (citations omitted). Consistent with Rule
14(3), it is the Court's practice to refrain from exercising supervisory control when the
petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh Jud. Dist. Ct., No.
OP 16-0517, 386 Mont. 393, 386 P.3d 545 (table) (Oct. 18, 2016); Lichte v. Mont.
Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table)
(Aug. 24, 2016).
       Here, MHP asserts that the District Court is operating under an error oflaw and that
the issue is purely one of law, the District Court's conclusion notwithstanding. However,
although MEIP recites Rule 14(3), it offers no argument as to why the normal appeal
process would be inadequate in this case. It has therefore not met the criteria for this Court
to assume supervisory control.
       Therefore,
       IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Sixth Judicial District Court, Park County, Cause
No. DV 19-40, and the H4Trable Brenda R. Gilbert, presiding Judge.
       DATED this     3 day of March,2020.



                                                                Chief Justice




                                                                  AJL
                                                                              ee
                                                                   Justices




                                              2